Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 12, 2014

                                      No. 04-13-00857-CV

                            IN THE INTEREST OF JLA, a Child,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02800
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellee’s brief was due to be filed on March 10, 2014. On March 7, 2014,
appellee filed a motion requesting an extension of time to file its brief. The motion is
GRANTED. Appellee’s brief must be filed no later than March 31, 2014. FURTHER
REQUESTS FOR EXTENSIONS OF TIME WILL BE DISFAVORED.



                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court